Citation Nr: 1701540	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  14-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for lumbar spine degenerative joint disease, to include as on a secondary basis.  

2. Entitlement to a rating in excess of 10 percent for service connected hypothyroidism.   
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1990 to June 2010.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in January 2013.  The RO issued a statement of the case (SOC) in January 2014.  The Veteran subsequently perfected his appeal with a VA Form 9 in February 2014.  A SSOC was issued in February 2015.  Additional evidence was submitted following the February 2015 SSOC, and a waiver of the right to have it reviewed by the RO initially was received in May 2015.  

The Board notes that additional medical evidence was submitted after the waiver, to include VAMC medical records, with no subsequent waiver of initial RO review of this evidence from the Veteran.  However, the Veteran's substantive appeal was received after February 2, 2013.  As such, the evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence.  38 U.S.C. § 7105(e).  

In July 2016, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  


FINDINGS OF FACT

1. The Veteran's lumbar spine degenerative joint disease (DJD), was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by the service-connected hypothyroidism.

2.  The evidence of record does not reflect the Veteran's service-connected thyroid disability is manifested by fatigability, constipation and mental sluggishness.


CONCLUSION OF LAW

1.  The criteria to establish service connection for degenerative joint disease of the lumbar spine, to include as secondary to the service connected hypothyroidism have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2015).

2.  The criteria for a rating in excess of 10 percent for hypothyroidism have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7903 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist
	
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, as set out at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The RO issued an August 2012 preadjudicatory notice letter to the Veteran addressing hypothyroidism, and an October 2012 preadjudicatory notice letter to the Veteran addressing a back condition, which met the notice requirements.

In July 2016, a Travel Board hearing was held in Boise, Idaho.  The Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2016 Board hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that could help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service treatment records, and lay statements in support of the claim.  The Board has also obtained VA treatment records and VA examination reports from December 2012 and January 2015, which may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and an opinion was obtained addressing the cause of the Veteran's low back disability, which as will be explained below was adequate for purposes of adjudicating the appeal.  Therefore the Board finds that the duty to assist has been satisfied.  

Accordingly, the Board may proceed to address the merits of the claim.

II. Legal Criteria 

A.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Certain chronic diseases, such as arthritis, if manifest to a compensable degree within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With certain chronic diseases shown as such in service (or within the presumptive period under § 3.307), as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that as an alternative to the nexus requirement, service connection for a chronic disease listed under section 3.309(a) may be established through a showing continuity of symptomatology since service).

Service connection may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a),(b).  See also Allen v. Brown, 439, 448 (1995) (explaining the application of section 3.310(b)); Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining the application of section 3.310(a)).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

B. Increased Rating 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594   (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Veteran's service-connected thyroid disability is currently rated 10 percent under Code 7903. The Veteran contends that his disability picture is more severe than what is reflected by the 10 percent rating.  A 30 percent evaluation is warranted if there is present fatigability, constipation, and mental sluggishness.  A 60 percent evaluation is warranted if there is muscular weakness, mental disturbance and weight gain.  A 100 percent evaluation is warranted if there is cold intolerance, muscle weakness, cardiovascular involvement, mental disturbance (dementia) slowing of thought (depression), bradycardia (less than 60 beats per minutes) and sleepiness.   

III. Factual Background and Analysis

A. Lumbar Spine 

Service treatment records do not show back complaints and none are seen for more than 2 years after service when in 2012, degenerative joint disease (arthritis) is diagnosed.  Absent any injury or complaint in service, and it being more than 2 years post service before arthritis is seen, a basis upon which to establish service connection has not been presented as to any contention of direct service connection or service connection on a presumptive basis.  

The Veteran, however, contends it was his weight gain (and the stress this places on the spine) caused by his thyroid disorder that produced his arthritis.  As to this point, VA examiners concluded otherwise, noting the Veteran has been euthyroid for several years (2012 examination ) and that his weight is not sensitive to hormone replacement levels (2015 examination), noting the Veteran's weight relative to his euthyroid state/ thyroid replacement therapy measurements.  Therefore, the thyroid condition would not be the cause of any weight gain.  As these conclusions are supported by the facts and a reasoned analysis, they carry much evidentiary weight.  

A family nurse practitioner expressed the view in a February 2013 letter that the Veteran's lumbar spine degenerative joint disease was as likely as not a result of the Veteran's thyroid disorder.  Her explanation for that conclusion, however, leaves this opinion with little probative weight.  She notes the Veteran was diagnosed to have arthritis in 2012; that it was caused by obesity; and then cites lab results years apart (between 2010 and 2013 with apparently normal levels during the interval) as demonstrating an uncontrolled thyroid disorder which would cause weight gain and difficulty in losing weight.  These discrete facts in the order presented in her letter do not logically lead to the conclusion expressed.  

The Veteran also has presented internet articles that purport to link hypothyroidism with back or joint pain.  These articles detail that for some individuals with hypothyroidism there is a link to joint pain, and back pain.  However, such does not provide persuasive support for the claim.  The articles are not specific to this Veteran, and pain itself is not a disability.  Therefore, while the Board has considered the internet articles, they are not persuasive evidence in support of the claim.

The Board also is aware that the Veteran himself believes that his back disability is related to his service connected thyroid disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the disease process affecting the Veteran's back is etiologically related to service and/or due to the thyroid condition, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed back disability is in any way related to his military service or his thyroid condition.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49  (1990). The Veteran's claim of entitlement to service connection for a back disability, to include as secondary to the service-connected thyroid condition, is not warranted.

B. Hypothyroidism 

In an August 2012 statement, the Veteran stated he experienced fatigue during the day, high cholesterol, constipation maybe once a week, and when he was first diagnosed with hypothyroidism his weight gain was significant. 

In an August 2012 statement from Dr. Wuthier, the Veteran was noted as having hypothyroidism, sleep apnea, and hypertension.

St. Luke's medical records indicate a history of hypothyroidism, and a prescription of Synthroid.

The Veteran was afforded a VA examination in December 2012.  He was taking medication to control his thyroid condition.  He had an ultrasound in October 2012, and this showed an abnormal heterogenous architecture of the thyroid.  He had a nuclear thyroid scan in December 2011, and this was compatible with Hashimoto's Thyroiditis.  The examiner noted the Veteran did not have any findings, signs or symptoms attributable to a hypothyroid condition.  The Veteran's thyroid condition was found to have no impact on his ability to work. 

In a February 2013 statement from J. Carter, FNP, it was noted the Veteran required high doses of thyroid hormone replacement.

In a September 2014 statement from J. Carter, FNP, it was noted that the Veteran had complaints of constipation, dry skin, fatigue, cold intolerance, hoarse voice, persistent daily cough, feeling as if something is in his throat, stomach feels bloated, weight gain, and a diagnosis of hashimoto's thyroiditis, indicating his hypothyroidism had worsened in nature.  

According to VAMC treatment records, the Veteran takes medication to treat his hypothyroidism.  In a February 2014 problem list from the Boise VAMC, it was noted that constipation was documented.  In December 2014, the Veteran was noted as complaining of fatigue, low back pain, stomach aches, and bloating.  In December 2015, the Veteran complained of fatigue, and constipation.  In September 2015, the Veteran complained of fatigue no matter what, with no relief.  In August 2016, the Veteran was noted as complaining of constipation, bloating, and diarrhea.  

In January 2015 the Veteran underwent a VA examination.  The Veteran reported constipation for the prior 4 to 5 years.  He was reportedly continuously fatigued despite laboratory findings indicating he was chemically euthyroid to a slightly over replaced state.  The examiner questioned the association between the Veteran's complaints and his thyroid disorder as they were noted as being nonspecific and not particularly suspicious of a chronic hypothyroid state.   

In May 2014 his thyroid TSH levels were normal, and slightly low in December 2014.  He reported constipation that has been ongoing for four to five years.  He was reportedly continuously fatigued.  With regard to functional impact, the examiner concluded that his thyroid condition had no impact on his ability to work.  

At the Board hearing, the Veteran reported fatigue and constipation, muscle weakness, anxiety and depression.  (He is service connected for somatic symptom disorder.)

On this record, the Board concludes an increased rating is not warranted. While there has been consistent reports of constipation and fatigue; mental sluggishness, muscular weakness, mental disturbance and weight gain attributed to the Veteran's thyroid disorder is not convincingly demonstrated.  The treatment records do not reflect the findings for the next higher rating, and it is there one would reasonably expect such complaints to be made, given the obvious incentive to be truthful in order to receive proper care.  Moreover, the Veteran's complaints were recently characterized as non-specific and not particularly suspicious of a thyroid disorder.  This depiction of the Veteran's complaints together with their absence from records of treatment leads to the conclusion that the criteria for the next higher rating for the Veteran's thyroid disorder have not been presented.  In these circumstances, the Board finds the greater weight of the evidence is against the claim for an increased rating, and the appeal is denied.  

Additional Considerations

According to the December 2012, and January 2015 VA examiners, the Veteran's ability to work has not been impacted by his thyroid condition.  There is no evidence of record, and the Veteran has not submitted a statement indicating he is unemployable as a result of hypothyroidism. As such the Board need not discuss whether a total disability rating based on individual unemployability is warranted in this case.   Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, comparing the Veteran's disability level due to a thyroid disability to the applicable rating criteria, the Board finds that the degree of disability shown is entirely contemplated by the rating schedule.  Although not every conceivable symptoms of hypothyroidism is set out in the rating schedule, the criteria are broadly stated and in this case, the December 2012 and January 2015 VA examination reports noted that the Veteran's hypothyroidism does not affect his activities of daily living or occupation. The schedular rating assigned is, therefore, adequate; referral of this claim for extraschedular consideration is not required.

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, no such gap is evident or alleged.  Accordingly, this is not an exceptional circumstance in which extra-scheduler consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.




ORDER

Entitlement to an increased rating for hypothyroidism is denied.   

Entitlement to service connection for degenerative joint disease of the lumbar spine, to include as secondary to the service-connected hypothyroidism, is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


